DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the submission filed 10 December 2021 for application 15/852,576. Currently claims 1, 6, 7, and 9-12 are pending and have been examined. Claims 2-5, and 8 are canceled. Claims 1, 6, 9, 11, and 12 are amended.
The §112(b) rejection of claim 6 has been withdrawn in view of the amendments made. 

Response to Arguments
Applicant’s arguments, see pages 9-20, with respect to the rejection of claims 1, 6, 7, and 9-12 under § 101 have been fully considered but they are not persuasive. 
Applicant argues, see pages 11-12, that the claims are not directed to abstract ideas listed or any judicial exception. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the limitations of, parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, and reasons new triple data from the plurality of triple data retrieved using the result meta information and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a 
Applicant argues, see pages 13-15, that the claims 1, 11, and 12 as well as its dependent claims show an improvements to computer related technology by allowing an ontology-based reasoning apparatus/system/process to improve performance by minimizing network shuffling that occurs during distributed reasoning process and reducing retrieving time of two or more triple data, and as such are not directed to an abstract idea. Examiner respectfully disagrees. In Step 2A, prong 2 the limitation, to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Applicant argues, see page 16, that the claims amount to significantly more than judicial exception. Specifically, on page 17, applicant argues that the instant claims include improvements to the functioning of one or more computers in an ontology-based reasoning apparatus/system/process. Examiner respectfully disagrees. As shown above and in Step 2B the limitation of “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data” is not indicative of improvement in technology because the additional limitation provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception 
Additionally, applicant argues, on page 18 that the office action fails to make an adequate showing that the claim features are well-understood, conventional, or routine. Examiner respectfully disagrees. Applicant argues on page 20 that Office has not followed one of four methods to make a prima facie showing that the claims elements falling within “mental processes” are well-understood, routine, and conventional. Examiner respectfully points out that Berkheimer analysis is for claim limitations that are identified as additional elements and not for limitations that are identified to be abstract ideas. Please find detailed analysis below.
Applicant argues on Page 21 of remarks, filed 10 December 2021, that Claims 1, 6, 7, 11, and 12 are non-obvious over Wu and Chong. Specifically applicant argues on Page 23 and 24 that the combination of Wu and Chong does not disclose, teach or suggest at least “at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject”. Applicant’s arguments with respect to this feature as recited in independent claim 1 (and similarly in independent claims 11 and 12) have been considered but are moot because the new ground of rejection (citing new reference Wang for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, applicant's arguments, with respect to the rejection of dependent claims under 35 USC § 103 have been fully considered but they are not persuasive because the dependent claims depend from the independent claim 1 and the combination of Wu, Wang, and Chong teach every element of the amended independent claims as shown below. Hence, the combination of Wu, Wang, and Chong teaches claim 1 as shown below. Claims 6, and 7 depend on claim 1 and recite additional features that are taught by Wu as shown below. Claims 9 and 10 depend on claim 1 and the 


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Page 13, line 4 – “…may stores commands…”; Page 17, lines 2 and 22 - “…reducing a/the retrieve amount of triple data…”; Page 12 (last line) and continuing on Page 13 (first line) - “On the other hand, each of the plurality of ontology-based reasoning apparatus 210 includes…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimize” in claims 1, 11, and 12 is a relative term which renders the claim indefinite. The term “minimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much the network shuffling would be minimized.
Claims 1, 11, and 12 recite the phrase “in a form of table A” which is indefinite because it is not clear what table it is referring to and whether it refers to Table 2 of specification on page 24.
Claim 10 recites “table B” which is indefinite because it is not clear what table it is referring to and whether it refers to Table in Figure 10.
Claims 1, 11, and 12 recite the phrase “condition meta information A” which is indefinite because it is not clear what A refers to.
Similarly, claim 6 recites “condition meta information B” which is indefinite because it is not clear what B refers to.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory, wherein the processor, in the memory, and the processor, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 

Additionally, in the same step (Step 2A, prong 2) the limitations of “wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, a column of the table A is the predicate of the stored two or more triple data, a row of the table A is the subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition” is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).

In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an ontology-based reasoning apparatus, comprising: a memory; and a processor connected to the memory is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step (Step 2B), as discussed above the additional elements of storing and retrieving, which are recited at a high level of generality and amount to extra-solution activity of storing and receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;  
In the same step (Step 2B) the limitation of “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data” is not indicative of improvement in technology because the additional limitation provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. These limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more. Even when considered in 

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of generates one condition meta information B from one general condition which is not merged with the comparison condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step (Step 2A, prong 2), the limitation, and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of 
In the last step (Step 2B), the limitation, “and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of the general condition” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, in Step 2A, prong 2 of the analysis, the limitation, wherein the result meta information includes subject information, predicate information, and object information, the result includes a first component, a second component, and a third component, and the subject information of the result meta information is the first component of the result, the 
In the same step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B), the limitation, “wherein the result meta information includes subject information, predicate information, and object information, the result includes a first component, a second component, and a third component, and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of performs incremental reasoning that reasons the result by setting the new triple data and at least one of the stored two or more triple data as conditions when the new triple data is reasoned as a result, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of performs the incremental reasoning based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules, the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the ontology-based reasoning apparatus of claim 1, wherein the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is an ontology-based reasoning apparatus comprising a processor) that it represents no more 
In the same step (Step 2A, prong 2), the limitation, the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology- based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value, is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).
In the last step (Step 2B), the limitation, “the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology- based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value” amounts to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In the same step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the apparatus using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive 

Regarding claim 11, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules, and reasons new triple data from the plurality of triple data retrieved using the result meta information and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor, wherein the memory of each of the plurality of ontology-based reasoning apparatuses, wherein the processor of the each of the plurality of ontology-based reasoning apparatuses, in the  because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). 
In the same step (Step 2A, prong 2) the limitations of, store two or more triple data in a form of table A, by classifying the stored two or more triple data based on a predicate of the stored two or more triple data; and to store the reasoned new triple data, when the reasoning of the new triple data is completed in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning 
Additionally, in the same step (Step 2A, prong 2) the limitations of “wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, a column of the table A is the predicate of the stored two or more triple data, a row of the table A is the subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition” is selecting a particular data source or type of data to be manipulated and are considered to be additional elements and the courts have found them to be insignificant extra-solution activities (MPEP 2106.05(g)).

In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the limitations, ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology- based reasoning apparatuses including a memory and a processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B), as discussed above the additional elements of storing, retrieving, and transmitting, which are recited at a high level of generality and amount to extra-solution activity of storing and receiving data i.e. pre-solution activity of gathering data, and transmitting data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). 
In the same step (Step 2B), the limitations, “wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, a column of the table A is the predicate of the stored two or more triple data, a row of the table A is the subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition” amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
In the same step (Step 2B) the limitation of “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data” is not indicative of improvement in technology because the additional limitation provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than 

Regarding claim 12, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section; and reasoning new triple data from the plurality of triple data retrieved using the result meta information, and generates one condition meta information A by merging the comparison condition and the retrieved general condition, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, an ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the 
In the same step (Step 2A, prong 2) the limitations of, wherein the two or more triple data is stored in a form of table A by classifying the stored two or more triple data based on a predicate of the stored two or more triple data; retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information; wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data, and the step of retrieving retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section; are considered to be additional elements that are insignificant extra solution activities of storing and retrieving information (data gathering). See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
Additionally, in the same step (Step 2A, prong 2) the limitations of “at least one triple data of the two or more triple data being a joined triple data based on two triple data having a same subject, a column of the table A is the predicate of the two or more triple data, a row of the table A is the subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value” and “wherein the condition included in the 
In the same step (Step 2A, prong 2) the limitation, to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the plurality of triple data, is considered to be another additional element as it just explains the desirable result and so is not given any patentable weight as it does not limit the claim further. As discussed in MPEP 2106.05(f), the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an ontology-based reasoning method which is performed by an apparatus including a memory and a processor, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 

In the same step (Step 2B), the limitations, “at least one triple data of the two or more triple data being a joined triple data based on two triple data having a same subject, a column of the table A is the predicate of the two or more triple data, a row of the table A is the subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value” and “wherein the condition included in the conclusion section is one of a general condition and a comparison condition, the general condition and the comparison condition include at least one variable, the comparison condition includes a comparison function for limitation of the variable, and the condition meta information includes subject (S) information, predicate (P) information, and object (O) information, and 2Application No. 15/852,576Docket No. 5785-0052 wherein when the condition section includes both the general condition and the comparison condition” amount to insignificant extra solution activity of selecting a particular data source or type of data to be manipulated and are also considered to be well understood, routine, and conventional according to MPEP 2106.05(d)(II) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;  
In the same step (Step 2B) the limitation of “to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the plurality of triple data” is not indicative of improvement in technology because the additional limitation provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which is equivalent to the words "apply it". Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. These limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (20100036788 A1) in view of Wang et al(CN 106528648 A) and further in view of Chong et al (US 20060235823 A1).
Regarding Claim 1
Wu teaches: An ontology-based reasoning apparatus, comprising: a memory storing two or more triple data in a form of table A ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059]  IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [Fig. 5]) to minimize network shuffling that ([0015] For storing semantic data, the temporary table is partitioned by the predicate of the RDF triple. [0127] Because the temporary table 452 is partitioned on property ID the additional predicate allows partition pruning thus reducing the I/O required to execute the query. [0055] Processor 421 further can provide information to and receive information from display and input devices 422, can provide information to and receive information from networks 424. Note: Reducing the I/O corresponds to minimize network shuffling and reduce retrieving time. Provide information to and receive information from networks corresponds to distributed process),
a processor connected to the memory ([0055] processor 421 as it executes programs in memory 403 using data contained in memory), wherein the processor parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules ([0081] User-defined Rules. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.), and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory ([0074] Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ([0092]  (?x :age ?a)'. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the processor retrieves a general condition including a same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition ([0081] A rule fires when its antecedent pattern and filter condition are both satisfied. The antecedent pattern specifies a subgraph to match in the data model, and the filter condition specifies a boolean condition (typically involving variables from the antecedent) to satisfy. [0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)).
However, Wu does not explicitly disclose: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, wherein a column of the table A is the predicate of the stored two or more triple data, a row of the table A is a subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value.
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Wang wherein at least one 
Chong teaches, in an analogous system: wherein a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Wang to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].

Regarding Claim 6
The system of Wu, Wang, and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the processor generates one condition meta information B from one general condition which is not merged with the comparison condition ([0044] The RDF pattern for left-hand side 307 specifies any Person (?r) in the model who is a chairperson of any Conference (?c) in the model; . The rule includes an optional filter condition 308. In this case, the rule 301 does not have a filter condition, so that component is NULL. Note: NULL so nothing to merge), and subject information of the condition meta information B is a first component of the general condition, predicate information of the condition meta information B is a second component of the general condition, and object information of the condition meta information B is a third component of the general condition (307 from Figure 3 shows '(?r ChairPersonOf ?c)' . Note: This example shows '?r' is subject information as the first component of the general condition, 'ChairPersonOf' is the predicate information as the second component, and '?c' is object information as the third component).

Regarding Claim 7
The system of Wu, Wang, and Chong teaches: The ontology-based reasoning apparatus of claim 1 (as shown above).
Wu further teaches: wherein the result meta information includes subject information, predicate information, and object information ([0092] '(?x rdf:type :adult)'. Note: This example shows '?x' as subject, 'rdf:type' as predicate and ':adult' as object information), the result includes a first component, a second component, and a third component ([0092] shows example of consequent '(?x rdf:type :adult)' as having a first, second, and third component), and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result ([0092] '(?x rdf:type :adult)'. Note: This example shows '?x' as subject information and the first component, 'rdf:type' as the predicate information and the second component, and ':adult' as object information and the third component of the consequent).

Regarding Claim 11
Wu teaches: An ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology-based reasoning apparatuses including a memory and a processor ([0055] networks 424.  Note: Through the network, the ontology-based reasoning apparatus may be connected to other ontology-based reasoning apparatuses), 
wherein the memory of each of the plurality of ontology-based reasoning apparatuses store two or more triple data in a form of table A ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059] IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401. [Fig. 5]), to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the stored two or more triple data by classifying the stored two or more triple data based on a predicate of the stored two or more triple data ([0015] For storing semantic data, the temporary table is partitioned by the predicate of the RDF triple. [0127] Because the temporary table 452 is partitioned on property ID the additional predicate allows partition pruning thus reducing the I/O required to execute the query. [0055] Processor 421 further can provide information to and receive information from display and input devices 422, can provide information to and receive information from networks 424. Note: Reducing the I/O corresponds to minimize network shuffling and reduce retrieving time. Provide information to and receive information from networks corresponds to distributed process),
wherein the processor of the each of the plurality of ontology-based reasoning apparatuses parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules ([0081] User-defined Rules. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from the stored two or more triple data corresponding to the plurality of condition meta information based on the predicate of the stored two or more triple data ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.) and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory ([0074] Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), when the reasoning of the new triple data is completed in any one ontology-based ([0055] can provide information to and receive information from networks 424), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ([0092]  (?x :age ?a)’. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and ([0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)).
However, Wu does not explicitly disclose: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject, and a column of the table A is the predicate of the stored two or more triple data, a row of the table A is a subject of the stored two or more triple data, and a value of the table A is an object of the stored two or more triple data or a null value.
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Wang wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject. One would have been motivated to do this modification because doing so would give the benefit of a form of representation for mode triad or triple set as taught by Wang [Page 4 of English translation, Paragraph 5].
Chong teaches, in an analogous system: a column of the table A is a predicate of the two or more triple data (First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Wang to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].

Regarding Claim 12
Wu teaches: An ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423. [0055] processor 421): 
parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section (User-defined Rules [0081]. [0092] User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18'. Note: Meta information can mean any information about the condition/result like subject, predicate, object information); 
retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples); 
and reasoning new triple data from the plurality of triple data retrieved using the result meta information ([0074] Any newly created triples resulting from execution of the inference rules. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), 
wherein the two or more triple data is stored in a form of table A in the memory ([0055] memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4). [0059] IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401. [Fig. 5]), to minimize network shuffling that occurs during a distributed reasoning process and to reduce retrieving time of the plurality of triple data by classifying the two or more triple data based on a predicate of the two or more triple data ([0015] For storing semantic data, the temporary table is partitioned by the predicate of the RDF triple. [0127] Because the temporary table 452 is partitioned on property ID the additional predicate allows partition pruning thus reducing the I/O required to execute the query. [0055] Processor 421 further can provide information to and receive information from display and input devices 422, can provide information to and receive information from networks 424. Note: Reducing the I/O corresponds to minimize network shuffling and reduce retrieving time. Provide information to and receive information from networks corresponds to distributed process),
wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data ([0043] RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2.), 
wherein the condition included in the conclusion section is one of a general condition and a comparison condition ([0081] antecedent pattern (corresponding to general condition, filter condition (corresponding to comparison condition)), 
the general condition and the comparison condition include at least one variable ([0081] the filter condition specifies a boolean condition (typically involving variables from the antecedent)), 
the comparison condition includes a comparison function for limitation of the variable, ([0092] filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18'. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), 
and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information ([0092] (?x :age ?a)’. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information), 
wherein when the condition section includes both the general condition and the comparison condition ([0081] antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition)), the step of ([0097] The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706)).
However, Wu does not explicitly disclose: at least one triple data of the two or more triple data being a joined triple data based on two triple data having a same subject, and a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data, and a value of the table A is an object of the two or more triple data or a null value.
Wang teaches, in an analogous system: wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject ([Page 4 of English translation, Paragraph 5] any triple joint in two triples connected by subjects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ontology-based reasoning apparatus of Wu to incorporate the teachings of Wang wherein at least one triple data of the stored two or more triple data is a joined triple data based on two triple data having a same subject. One would have been motivated to do this modification because doing so would give the benefit of a form of representation for mode triad or triple set as taught by Wang [Page 4 of English translation, Paragraph 5].
(First Table of Fig. 5 Note: The table shows predicate of two or more triple data as columns), a row of the table A is a subject of the two or more triple data (First Table of Fig. 5 Note: The table shows a row of the table is a subject of two or more triple data), and a value of the table A is an object of the two or more triple data or a null value (First Table of Fig. 5 Note: The table shows the value of the table is an object of two or more triple data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu and Wang to incorporate the teachings of Chong to use tables. One would have been motivated to do this modification because doing so would give the benefit of integrating RDF into SQL by means of a set of tables as taught by Chong [0056].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20100036788 A1) in view of Chong et al (US 20060235823 A1) as applied to claim 1 above, and further in view of Kolovski et al (US 8250106 B2).
Regarding Claim 9
The system of Wu, Wang, and Chong discloses: The ontology-based reasoning apparatus of claim 1, wherein the processor (Note: as shown above). 
However, the system of Wu, Wang, and Chong does not explicitly disclose: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result.
([Column 6, lines 4-7] FIG. 3 illustrates an example embodiment of an incremental update method, such as may be performed by the incremental inference logic 240 of FIG. 2. At 310, old triples (M,I) and new triples (D) are input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu, Wang, and Chong to incorporate the teachings of Kolovski to use incremental inference logic. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Regarding Claim 10
The system of Wu, Wang, Chong, and Kolovski discloses: The ontology-based reasoning apparatus of claim 9, wherein the processor (Note: as shown above).
Wu further teaches, based on a table B that indicates two or more ontology-based rules and a relationship between the two or more ontology-based rules ([0057] RDF rule tables 449, which contain the rule bases belonging to RDF information), the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology-based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value ([0092] Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. For each rulebase there is a view that contains one row for each rule in the rulebase).
However, the system of Wu, Wang, and Chong does not explicitly disclose: performs the incremental reasoning and the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules.
Kolovski teaches: performs the incremental reasoning (Note: as shown above), the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules ([Column 6, lines 12-15] The sub-rules join the results of the execution of one predicate on the new triples D with results of the execution of the other predicate on the union of old and new triples M,I,D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Wu, Wang, and Chong to incorporate the teachings of Kolovski to join the results of the execution of one predicate on the new triples with results of the execution of the other predicate on the union of old and new triples. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Joshi et al (US 20150227839 A1) discloses SYSTEMS AND METHODS FOR SEMANTIC INFERENCE AND REASONING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128